     Case 2:11-cv-02659-KJM-KJN Document 340 Filed 09/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TIMOTHY O’KEEFE,                                   No. 2: 11-cv-2659 KJM KJN P
12                        Plaintiff,
13            v.                                         ORDER
14    JERRY BROWN, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On September 19, 2018 this action was dismissed pursuant to a settlement

19   agreement reached by the parties.

20           On September 10, 2020, plaintiff filed a letter with the court stating that he wants to file a

21   lawsuit regarding current mental health treatment he is receiving at the California Health Care

22   Facility (“CHCF”). (ECF No. 339.) Plaintiff requests that the court inform him whether a

23   lawsuit challenging his current mental health treatment will be barred by the settlement reached in

24   the instant action. (Id.)

25           Plaintiff is informed that the court does not give legal advice or preliminary rulings and

26   the undersigned cannot say whether a lawsuit regarding plaintiff’s current mental health treatment

27   may be barred by a settlement reached in the instant action. The court cannot make this

28
                                                         1
     Case 2:11-cv-02659-KJM-KJN Document 340 Filed 09/17/20 Page 2 of 2

 1   determination until it reviews plaintiff’s complaint.1 The court also cannot give plaintiff legal

 2   advice regarding possible litigation.

 3          Accordingly, IT IS HEREBY ORDERED that the concerns raised by plaintiff in his letter

 4   filed September 10, 2020 are deemed resolved.

 5   Dated: September 16, 2020

 6

 7

 8

 9
     Oke2659.ord
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
     1
27     Before filing another civil rights action, plaintiff may raise his concerns regarding his current
     mental health treatment with his CHCF counselor, CHCF mental health staff and/or defense
28   counsel in the instant action.
                                                         2
